DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 6-11, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clay (US 6,413,499 B1; issued 02 July 2002).
	Clay discloses a nasal deliverable anesthetizing composition containing 2 wt% tetracaine HCl, 0.05 wt% oxymetazoline HCl (i.e., a vasoconstrictor, an imidazole drug), and 97.95 wt% aqueous saline solution (0.9%) sodium chloride in water (i.e., a pharmaceutically acceptable carrier), which is applied to a patient’s nasal cavity for dental anesthesia, wherein the tetracaine portion includes a chlorobutanol preservative (Example 1; column 15 lines 43-64) wherein application uses a dispensing device that delivers the composition into the nasal cavity (abstract; claim 14).
Although Clay discloses wt%s rather than the claimed % (w/v)s, the composition of Example 1 is over 97% water, and thus the wt%s of Example 1 are about equal to % (w/v)s as in the instant claims.  Thus, regarding claims 9-10, the 0.05 wt% oxymetazoline HCl of Example 1 is about 0.05% (w/v) oxymetazoline HCl, which is encompassed by claims 9-10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clay.
Clay discloses a nasal deliverable anesthetizing composition containing 2 wt% tetracaine HCl, 0.05 wt% oxymetazoline HCl (i.e., a vasoconstrictor, an imidazole drug), and 97.95 wt% aqueous saline solution (0.9%) sodium chloride in water (i.e., a pharmaceutically acceptable carrier), which is applied to a patient’s nasal cavity for dental anesthesia, wherein the tetracaine portion includes a chlorobutanol preservative (Example 1; column 15 lines 43-64) wherein application uses a dispensing device that delivers the composition into the nasal cavity (abstract; claim 14).
Although Clay discloses wt%s rather than the claimed % (w/v)s, the composition of Example 1 is over 97% water, and thus the wt%s of Example 1 are about equal to % (w/v)s as in the instant claims.  Thus, regarding claims 9-10, the 0.05 wt% oxymetazoline HCl of Example 1 is about 0.05% (w/v) oxymetazoline HCl, which is encompassed by claims 9-10.
Clay further discloses that the tetracaine of Example 1 may be 2% or 4% tetracaine (Example 12; column 17 lines 35-40), and thus it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow such suggestions of Clay and to make the composition of Example 1 of Clay with 2-4 wt% tetracaine HCl, with a reasonable expectation of success, given that Clay discloses examples of 2 and 4 wt%, which evidences a range of 2-4 wt% (see, e.g., MPEP 2144.05(I)(fourth paragraph) wherein a range is evidenced by individual examples in multiple prior art references).  As discussed above, such 2-4 wt% is about 2-4% (w/v), which overlaps the ranges of about 2.25-4.75% (w/v) and about 3% (w/v) as in claims 3-5, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 14-16, Clay also discloses that a gelling agent may be included in the composition such as hydroxyethylcellulose (column 9 lines 52-59).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow such suggestions of Clay and to make the composition of Example 1 of Clay with hydroxyethylcellulose included therein, with a reasonable expectation of success.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clay as applied to claims 1-11 and 14-19 above, and further in view of Haslwanter et al. (US 2003/0185763 A1; published 02 October 2003).
Clay is relied upon as discussed above.
Although Clay discloses chlorobutanol preservative (Example 1) and discloses that other preservatives may be included in the composition (column 9 lines 19-25), Clay does not disclose preservative such as benzyl alcohol as in claims 12-13.
Haslwanter et al. discloses aqueous-based nasal sprays (abstract) that may include numerous active agents (paragraph [0017]) such as oxymetazoline (paragraph [0018]) and tetracaine (paragraph [0019]) wherein preservatives are typically incorporated to establish and maintain a freedom from pathogenic organisms and may include benzyl alcohol and chlorobutanol (paragraph [0024]).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Clay and Haslwanter et al. as discussed above by substituting the benzyl alcohol of Haslwanter et al. for the chlorobutanol in Example 1 of Clay, with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to substitute equivalents known for the same purpose per MPEP 2144.06(II), given that Haslwanter et al. discloses that benzyl alcohol and chlorobutanol are both preservatives suitable for aqueous-based nasal compositions that may include oxymetazoline and tetracaine, and to establish and maintain a freedom from pathogenic organisms in such composition as suggested by Haslwanter et al.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,308,191. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,580,282.
Although the claims at issue are not identical, they are not patentably distinct from each other because the concentration ranges in both overlap, and a prima facie case of obviousness exists given such overlap per MPEP 2144.05(I).

Claims 1-4 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,308,191.
Although the claims at issue are not identical, they are not patentably distinct from each other because the concentration ranges in both overlap, and a prima facie case of obviousness exists given such overlap per MPEP 2144.05(I).

Claims 1-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,855,247.
Although the claims at issue are not identical, they are not patentably distinct from each other because the concentration ranges in both overlap, and a prima facie case of obviousness exists given such overlap per MPEP 2144.05(I), and the device of instant claim 19 requires no more than the composition.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,420,750.
Although the claims at issue are not identical, they are not patentably distinct from each other because the concentration ranges in both overlap, and a prima facie case of obviousness exists given such overlap per MPEP 2144.05(I).

Claims 1-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,456,377.
Although the claims at issue are not identical, they are not patentably distinct from each other because the concentration ranges in both overlap, and a prima facie case of obviousness exists given such overlap per MPEP 2144.05(I), and the recited use in instant claim 2 requires no structure in addition to the structure already recited for the composition, and the device of instant claim 19 requires no more than the composition.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617